Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maulin Patel on 05/25/2021.

The application has been amended as follows: 
In the claims:
1.    (Currently Amended) A device comprising:
one or more processors;
a memory storing one or more programs including instructions which, when
executed by the one or more processors, cause the one or more processors to:
control to obtain illumination information about illumination around the device,
control to determine, based on the illumination information, a thickness of an outline of an object included in content reproduced by the device, and 
control to perform image processing on the content such that the outline of the object is represented as having the determined thickness, [[; and]] 
a display displaying the content on which the image processing is performed,
detect a color of the object and represent the outline of the object by using a complementary color of the color of the object; and
a storage storing color information about a set of colors for which a user's color contrast sensitivity is equal to or less than a reference value,
wherein the one or more processors is further configured to:
detect the color of the object and a color of a background of the object, and
when the detected color of the object and the detected color of the background of the object are the set of colors, perform image processing on the content such that the outline of the object is represented as having the complementary color of the color of the object.

Claim 2 has been cancelled.

Claim 3 has been cancelled.

11.    (Currently Amended) An image processing method comprising:
obtaining illumination information about illumination around a device;
determining, based on the illumination information, a thickness of an outline
of an object included in content reproduced by the device;
performing image processing on the content such that the outline of the object
is represented as having the determined thickness; [[and]] 
displaying the content on which the image processing is performed; and
detecting a color of the object and representing the outline of the object by using a complementary color of the color of the object,
wherein the representing of the outline of the object by using the complementary color of the color of the object comprises:
storing color information about a set of colors for which a user's color contrast sensitivity is equal to or less than a reference value,
detecting the color of the object and a color of a background of the object, and
when the detected color of the object and the detected color of the background of the object are the set of colors, performing image processing on the content such that the outline of the object is represented as having the complementary color of the color of the object.

Claim 12 has been cancelled.

Claim 13 has been cancelled.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421